*802Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas P. Johnson, III, appeals the district court’s order denying relief in his civil action, in which he sought declaratory and injunctive relief regarding the status of his student loans. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Spellings, No. 8:07-cv-00671-PJM (D.Md. July 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.